DETAILED ACTION
The response filed on 10/12/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 4, 11 and 17 have been amended.
No claim(s) has/have been cancelled or added.
Claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 9), filed 10/12/2021, regarding Specification Objections have been fully considered and the specification has been amended.  The objection to Specification has been withdrawn in view of the amendment to the Specification.
Applicant's Remarks (on page 9), filed 10/12/2021, regarding Claim Objections have been fully considered and claims 4, 11 and 17 have been amended.  The objections to claims 4, 11 and 17 have been withdrawn in view of the amendment.
Applicant's Remarks (on page 9), filed 10/12/2021, regarding Double Patenting have been fully considered and Applicants defer response pending the indication of allowable subject matter.  The non-statutory double patenting rejection has been maintained.
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant has argued that, “the Office Action does not identify what component in Rommer meet the recited first node of claim 1” (see Remarks on page 10).
In response to the Applicant's arguments, the Examiner respectfully disagrees because Roomer teaches the user equipment having a current active communication session within the first communication network with a first node of the first communication network (see FIG. 6; see ¶ [0085-86], MME sends a create session request to the SGW-C where the create session request includes the TAI and indicated that relocation is needed; in addition see ¶ [0087], upon receiving a TAU request for the UE for, in this example, TA2, the MME determines whether TA2 is served by the currently selected SGW-U for the UE which in this example is SGW-U1 (i.e., a first node); see ¶ [0103], SGW-C determines an appropriate SGW-U for the UE based on the location of the UE (e.g., a SGW-U that serves the current TA of the UE). If the determined SGW-U is different than the current SGW-U of the UE, then SGW-U relocates the UE to the determined SGW-U. Note: if the determined SGW-U is not different, the current SGW-U (i.e., the first node) still serves for the UE). Thus, it can be concluded that Roomer teaches that if the determined SGW-U is not different, the same/current SGW-U still serves for the UE which means that UE has an active communication with the same SGW-U (i.e., a first node). Therefore, the argument is not persuasive.
This Office action is made Final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,728,817 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 are generally broader than the respective claims 1-18 in U.S. Patent No. 10,728,817 B2. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrow species claims in an issued patent);  In re Vogel, 164 USPQ 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rommer et al. (US 2019/0014550 A1) hereinafter “Rommer”.

Regarding claim 1, 8 and 15, Rommer discloses Claim 1 of a method (see Abstract; see FIG. 6; see ¶ [0083]), Claim 8 of a Serving Gateway Control Plane comprising: memory having computer-readable instructions stored therein; and one processor programmed to execute the computer-readable instruction (see FIG. 10; see ¶ [0105], a network node/SGW-C includes a processor to execute instructions stored in memory), and Claim 15 of a non-transitory computer-readable media having computer-readable instructions stored therein, which when executed by one processor, cause the one processor to (see FIG. 10; see ¶ [0105-06], a non-transitory computer readable medium executed by a processor): comprising:
receiving, at a Serving Gateway Control Plane (see FIG. 10; see ¶ [0105], SGW-C) from a Mobile Management Entity (MME), a session creation request for handing over a user equipment from a first communication network to a second communication network, the user equipment having a current active communication session within the first communication (see FIG. 6; see ¶ [0085-86], MME sends a create session request to the SGW-C where the create session request includes the TAI and indicated that relocation is needed; in addition see ¶ [0087], upon receiving a TAU request for the UE for, in this example, TA2, the MME determines whether TA2 is served by the currently selected SGW-U for the UE which in this example is SGW-U1 (i.e., a first node); see ¶ [0103], SGW-C determines an appropriate SGW-U for the UE based on the location of the UE (e.g., a SGW-U that serves the current TA of the UE). If the determined SGW-U is different than the current SGW-U of the UE, then SGW-U relocates the UE to the determined SGW-U. Note: if the determined SGW-U is not different, the current SGW-U (i.e., the first node) still serves for the UE);
receiving, at the SGCP from a Domain Name System (DNS), a list of candidates to serve as a user plane serving gateway for the user equipment in the second communication network, the list of candidates including the first node (see FIG. 6; see ¶ [0086], DNS query performed by SGW-C to select SGW-U from a table including SGW-Us);
selecting, by the SGCP and based on at least an identifier of the first node, the first node from the list of candidates to serve as the user plane serving gateway for the user equipment in the second communication network (see FIG. 6; see ¶ [0086-87], SGW-C determines/selects SGW-U from the table and communicates with the selected SGW-U using SGW-U Identity; see ¶ [0103], SGW-C determines an appropriate SGW-U for the UE based on the location of the UE (e.g., a SGW-U that serves the current TA of the UE). If the determined SGW-U is different than the current SGW-U of the UE, then SGW-U relocates the UE to the determined SGW-U. Note: if the determined SGW-U is not different, the current SGW-U (i.e., the first node) still serves for the UE); and
(see FIG. 6; see ¶ [0086-87], SGW-C then communicates with the selected SGW-U (i.e., the first node) to create a session for the UE).

Regarding claims 6, 13 and 19, Rommer discloses wherein the identifier of the first node is a Fully Qualified Domain Name (FQDN) of the first node (see ¶ [0087], the SGW-U Identity (e.g., FQDN) of the selected SGW-U).

Regarding claims 7, 14 and 20, Rommer discloses further comprising:
sending, by the SGCP, a configuration message to a mobility management entity of the second communication network confirming establishment of the new session (see FIG. 6; see ¶ [0087], SGW-C sends a create session response to MME to create a session for the UE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rommer in view of Haung-Fu et al. (US 2018/0132141 A1) hereinafter “Haung-Fu”. The U.S. reference, Haung-Fu, was cited in IDS filed on 05/29/2020.

Regarding claims 2, 9 and 16, Rommer discloses does not explicitly discloses as the first communication network is a 5G communication network and the second communication network is a 4G communication network.
However, Haung-Fu discloses wherein the first communication network is a 5G communication network and the second communication network is a 4G communication network (see FIG. 1 and 3; see ¶ [0022] [0028], UE is handover from first communication network/5G to second communication network/4G).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide the first communication network is a 5G communication network and the second communication network is a 4G communication network as taught by Haung-Fu, in the system of Rommer, so that it would provide UE with dual connectivity can handover between 5G and 4G to have IMS services (Haung-Fu: see ¶ [0029-30]).

Regarding claims 3 and 10, the combined system of Rommer and Haung-Fu discloses wherein the first node is an N4 peer node of the user equipment in the current active communication session (Rommer: see ¶ [0058], UE is selected and connected to SGW-U).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rommer in view of Nokia et al. “Pseudo-CR on CP and UP selection functions” hereinafter “Nokia”. The NPL reference, Nokia, was cited in IDS filed on 06/12/2020.

Regarding claim 5, Rommer discloses wherein the selection of the first node as the user plane serving gateway (see FIG. 6; see ¶ [0086-87], SGW-C selects SGW-U), but does not explicitly disclose using corresponding service parameters.
However, Nokia discloses wherein the selection of the first node as the user plane serving gateway is further based on performing a topology match using corresponding service parameters of the candidates (see Page 4, see section X.2.2.1 and X.2.2.2, the selection of a SGW-U with the best topological match and supports all the capabilities required).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide using corresponding service parameters as taught by Nokia, in the system of Rommer, so that it would provide for the best topological match using DNS procedure to select the SGW-U (Nokia: see section X.2.2.1).

Claims 4, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rommer in view of Haung-Fu further in view of Nokia. 

Regarding claims 4, 11 and 17, the combined system of Rommer and Haung-Fu discloses comprising: querying, by the network component, a Domain Name Server (DNS) for the list of candidates (Rommer: see ¶ [0086], DNS query by the SGW-C to selected SGW-U), but does not explicitly disclose a correspondence service parameter.
However, Nokia discloses querying, by the network component, a Domain Name Server (DNS) for the list of candidates, each candidate having a correspondence service parameter indicating whether the corresponding candidate supports N4 and Sxa services (see Page 4, section X.2.2.2, SGW-C shall select, among the candidate SGW-U functions, an SGW-U function which supports all the capabilities required for the particular UE session, considering the information received during the Sx association setup).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a correspondence service parameter as taught by Nokia, in the combined system of Rommer and Haung-Fu, so that it would provide for the best topological match using DNS procedure to select the SGW-U (Nokia: see section X.2.2.1).

Regarding claims 12 and 18, the combined system of Rommer, Haung-Fu and Nokia discloses wherein the selection of the first node as the user plane serving gateway is further based on performing a topology match using corresponding service parameters of the candidates (Nokia: see Page 4, see section X.2.2.1 and X.2.2.2, the selection of a SGW-U with the best topological match and supports all the capabilities required).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER CHEN/Primary Examiner, Art Unit 2462